Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 8, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of to 9 years, unanimously affirmed.
Contrary to defendant’s contention, the trial court properly exercised its discretion when it ruled that should defendant testify, the prosecutor could question him about a 1986 robbery conviction, without indicating that it involved the use of a dangerous weapon or delving into the underlying facts (People v Sandoval, 34 NY2d 371, 377), despite defendant’s claim that he was the only defense witness and that he was deterred from testifying because of the court’s ruling (see, People v Lewis, 196 AD2d 742, lv denied 82 NY2d 898). Concur—Rosenberger, J. P., Wallach, Rubin and Mazzarelli, JJ.